DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Response to Arguments
Applicant’s arguments and amendments removing communication unit from all claims, with respect to claim interpretation under 35 USC 112(f) and rejections under 35 USC 112(a) and 112(b) have been fully considered and are sufficient to avoid 112(f) interpretation and overcome the rejections.  The 112(f) interpretation and rejections of Claims 1-17 under 35 USC 112(a) and 112(b) have been withdrawn. 
Applicant’s arguments and amendments to the independent claims, with respect to rejections under 35 USC 103 have been fully considered and are sufficient to overcome the rejections.  The rejections of Claims 1-4, 18 under 35 USC 103 have been withdrawn. 
Allowable Subject Matter
Claims 1, 3-6, 8-20 allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Li is the closest prior art, but the prior art alone and in combination fails to teach calculating an estimated workload that is based on the density of the higher- ranking quarter in combination with all of the other limitations in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matsuoka et al (US 20190197885) discloses a fleet of service vehicle that recognize degree of congestion of people around them and arrange themselves based on the congestion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776. The examiner can normally be reached Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.K./Examiner, Art Unit 3664                                                                                                                                                                                             /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664